Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered April 1, 2005, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the fifth degree and criminal use of drug paraphernalia in the second degree.
In satisfaction of a six-count indictment, defendant pleaded guilty to criminal possession of a controlled substance in the fifth degree and criminal use of drug paraphernalia in the second degree. County Court sentenced defendant as a second felony offender to 3½ years in prison and two years of postrelease supervision for the felony conviction and a conditional discharge for the misdemeanor conviction. Defendant now appeals.
We reject defendant’s assertion that the sentence imposed is *1251harsh and excessive. Based upon our review of the record, we cannot conclude that County Court abused its discretion, nor do we discern any extraordinary circumstances justifying a reduction of the lawful, agreed-upon sentence in the interest of justice (see People v Martinez, 40 AD3d 1309, 1310 [2007]). Accordingly, the judgment is affirmed.
Peters, J.P., Spain, Carpinello, Malone Jr. and Stein, JJ., concur. Ordered that the judgment is affirmed.